19-10971-smb             Doc 521       Filed 11/21/19 Entered 11/21/19 11:44:34                      Main Document
                                                    Pg 1 of 12


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                  )
     In re:                                                       )        Chapter 11
                                                                  )
     SIZMEK INC., et al.,1                                        )        Case No. 19-10971 (SMB)
                                                                  )
                                         Debtors.                 )        (Jointly Administered)
                                                                  )

 FOURTEENTH INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO USE CASH
    COLLATERAL PURSUANT TO 11 U.S.C. § 363, (II) GRANTING ADEQUATE
    PROTECTION PURSUANT TO 11 U.S.C. §§ 361, 362, 363, AND 507, AND (III)
  SCHEDULING A FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001(b)

                Upon the Debtors’ Motion for the Entry of Interim and Final Orders (I) Authorizing the

 Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; and (II) Granting Adequate

 Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and Scheduling a Final Hearing

 Pursuant to Bankruptcy Rule 4001(b) [Docket No. 14] (the “Motion”);2 and an initial hearing on

 the Motion having been held on April 3, 2019 (the “First Interim Hearing”); and this Court having

 entered the First Interim Order on April 4, 2019; and, following a subsequent hearing on the

 Motion seeking continuation of the relief provided in the First Interim Order held on April 23,

 2019 (the “Subsequent April Interim Hearing”), this Court having entered a Second Interim Order

 (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting

 Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a


 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies,
        Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and
        X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of
        these chapter 11 cases is: 401 Park Avenue South, Fifth Floor, New York, NY 10016.
 2
        Capitalized terms used and not defined herein have the meanings given to them in the Interim Order (I)
        Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; and (II) Granting Adequate
        Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and Scheduling a Final Hearing Pursuant to
        Bankruptcy Rule 4001(b) [Docket No. 37] (the “First Interim Order”), the Motion, or the Bankruptcy Code, as
        applicable. The Final Order shall be in form and substance satisfactory to the Debtors and Cerberus, in their
        respective discretion.



     176647.1
19-10971-smb      Doc 521     Filed 11/21/19 Entered 11/21/19 11:44:34           Main Document
                                           Pg 2 of 12


 Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 104] (the “Second Interim

 Order”); and, upon its consideration of the Certificate of No Objection Regarding Debtors’ Motion

 for the Entry of Interim and Final Orders (I) Authorizing the Debtors to Use Cash Collateral

 Pursuant to 11 U.S.C. § 363; and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§

 361, 362, 363, and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b)

 dated May 14, 2019 [Docket No. 167], this Court having entered a Third Interim Order (I)

 Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting

 Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a

 Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 172] (the “Third Interim

 Order”); and, following a subsequent hearing on the Motion seeking continuation of the relief

 provided in the Third Interim Order held on May 30, 2019 (the “Subsequent May Interim

 Hearing”), this Court having entered a Fourth Interim Order (I) Authorizing the Debtors to Use

 Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting Adequate Protection Pursuant to 11

 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy

 Rule 4001(b) [Docket No. 239] (the “Fourth Interim Order”); and, following a subsequent hearing

 on the Motion seeking continuation of the relief provided in the Fourth Interim Order held on June

 20, 2019 (the “Subsequent June Interim Hearing”), this Court having entered a Fifth Interim Order

 (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting

 Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a

 Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 270] (the “Fifth Interim Order”);

 and, upon its consideration of the Certificate of No Objection Regarding Debtors’ Motion for the

 Entry of Interim and Final Orders (I) Authorizing the Debtors to Use Cash Collateral Pursuant to

 11 U.S.C. § 363; and (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363,



                                                 2
 176647.1
19-10971-smb      Doc 521     Filed 11/21/19 Entered 11/21/19 11:44:34           Main Document
                                           Pg 3 of 12


 and 507, and Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) dated July 12,

 2019 [Docket No. 319], this Court having entered a Sixth Interim Order (I) Authorizing the Debtors

 to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting Adequate Protection Pursuant

 to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to

 Bankruptcy Rule 4001(b) [Docket No. 329] (the “Sixth Interim Order”); and following a

 subsequent hearing on the Motion seeking continuation of the relief provided in the Sixth Interim

 Order held on August 6, 2019 (the “First Subsequent August Interim Hearing”), this Court having

 entered a Seventh Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to

 11 U.S.C. § 363; (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and

 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 383]

 (the “Seventh Interim Order”); and, following a subsequent hearing on the Motion seeking

 continuation of the relief provided in the Seventh Interim Order held on August 15, 2019 (the

 “Second Subsequent August Interim Hearing”), this Court having entered an Eighth Interim Order

 (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting

 Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a

 Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 388] (the “Eighth Interim

 Order”); and following a subsequent hearing on the Motion seeking continuation of the relief

 provided in the Eighth Interim Order held on August 22, 2019 (the “Third Subsequent August

 Interim Hearing”), this Court having entered a Ninth Interim Order (I) Authorizing the Debtors to

 Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting Adequate Protection Pursuant to

 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy

 Rule 4001(b) [Docket No. 403] (the “Ninth Interim Order”); and following a subsequent hearing

 on the Motion seeking continuation of the relief provided in the Ninth Interim Order held on



                                                 3
 176647.1
19-10971-smb      Doc 521     Filed 11/21/19 Entered 11/21/19 11:44:34          Main Document
                                           Pg 4 of 12


 September 19, 2019 (the “Subsequent September Interim Hearing”), this Court having entered a

 Tenth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant to 11 U.S.C. §

 363; (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III)

 Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No. 449] (the “Tenth

 Interim Order”); and following a subsequent hearing on the Motion seeking continuation of the

 relief provided in the Tenth Interim Order held on October 3, 2019 (the “First Subsequent October

 Interim Hearing”), this Court having entered an Eleventh Interim Order (I) Authorizing the

 Debtors to Use Cash Collateral Pursuant to 11 U.S.C. § 363; (II) Granting Adequate Protection

 Pursuant to 11 U.S.C. §§ 361, 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant

 to Bankruptcy Rule 4001(b) [Docket No. 449] (the “Eleventh Interim Order”); and following a

 subsequent hearing on the Motion seeking continuation of the relief provided in the Eleventh

 Interim Order held on October 17, 2019 (the “Second Subsequent October Interim Hearing”) this

 Court having entered a Twelfth Interim Order (I) Authorizing the Debtors to Use Cash Collateral

 Pursuant to 11 U.S.C. § 363; (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361,

 362, 363, and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b)

 [Docket No. 483] (the “Twelfth Interim Order”); and following a subsequent hearing on the

 Motion seeking continuation of the relief provided in the Twelfth Interim Order held on November

 7, 2019 (the “First Subsequent November Interim Hearing” and, together with the First Interim

 Hearing, the Subsequent April Interim Hearing, the Subsequent May Interim Hearing, the

 Subsequent June Interim Hearing, the First Subsequent August Interim Hearing, the Second

 Subsequent August Interim Hearing, the Third Subsequent August Interim Hearing, the

 Subsequent September Interim Hearing, the First Subsequent October Interim Hearing, and the

 Second Subsequent October Interim Hearing, the “Prior Interim Hearings”) this Court having



                                                4
 176647.1
19-10971-smb       Doc 521     Filed 11/21/19 Entered 11/21/19 11:44:34            Main Document
                                            Pg 5 of 12


 entered a Thirteenth Interim Order (I) Authorizing the Debtors to Use Cash Collateral Pursuant

 to 11 U.S.C. § 363; (II) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, 363,

 and 507, and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001(b) [Docket No.

 508] (the “Thirteenth Interim Order” and, together with the First Interim Order, the Second Interim

 Order, the Third Interim Order, the Fourth Interim Order, the Fifth Interim Order, the Sixth Interim

 Order, the Seventh Interim Order, the Eighth Interim Order, the Ninth Interim Order, the Tenth

 Interim Order, the Eleventh Interim Order, and the Twelfth Interim Order the “Prior Interim

 Orders”); and this Court having held a subsequent hearing on the Motion seeking continuation of

 the relief provided in the Thirteenth Interim Order on November 21, 2019 (together with the Prior

 Interim Hearings, the “Interim Hearings”); and based upon all of the pleadings filed with this

 Court, the evidence presented at the Interim Hearings, and the entire record herein; and this Court

 having heard and resolved or overruled all objections to the interim relief provided herein; and it

 appearing that the continued interim relief provided herein is in the best interests of the Debtors,

 their estates, and their creditors, and other parties-in-interest; and the Debtors having provided

 sufficient notice of the Motion as set forth in the Motion and it appearing that no further or other

 notice of the Motion need be given; and after due deliberation and consideration, and sufficient

 cause appearing therefor:

 BASED ON THE RECORD ESTABLISHED AT THE INTERIM HEARINGS, THE
 BANKRUPTCY COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT
 AND CONCLUSIONS OF LAW:

            A.   The Bankruptcy Court has jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

 Court for the Southern District of New York, dated February 1, 2012. The Debtors have confirmed

 their consent, pursuant to Bankruptcy Rule 7008, to the entry of a final order by the Bankruptcy

 Court in connection with the Motion to the extent that it is later determined that the Bankruptcy

                                                  5
 176647.1
19-10971-smb       Doc 521     Filed 11/21/19 Entered 11/21/19 11:44:34              Main Document
                                            Pg 6 of 12


 Court, absent consent of the parties, cannot enter final orders or judgments in connection herewith

 consistent with Article III of the United States Constitution. Venue is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409. The bases for the relief requested herein are sections 105, 361, 362, 363, and

 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004, and 9014, and the Local

 Bankruptcy Rules.

            B.   The Debtors, the Secured Parties, and the Official Committee of Unsecured

 Creditors appointed in these Chapter 11 Cases (the “Committee”) desire to extend the terms of the

 Debtors’ authorization to use Cash Collateral on the terms set forth herein and assent to the entry

 of this Order (this “Fourteenth Interim Order” and, together with the Prior Interim Orders, the

 “Interim Orders”).

            C.   The Findings and Conclusions set forth in the Prior Interim Orders apply with equal

 force to this Fourteenth Interim Order and are hereby incorporated herein by reference.

            D.   Based upon the findings, acknowledgements, and conclusions set forth in the Prior

 Interim Orders, all of which apply with equal force to this Fourteenth Interim Order and have been

 incorporated herein by reference, and upon the record made before the Bankruptcy Court at the

 Interim Hearings, and good and sufficient cause appearing therefor;


 IT IS HEREBY ORDERED:

            1.   Subject to the terms and conditions set forth in this Fourteenth Interim Order, each

 of the findings, conclusions, representations, recitals, stipulations, provisions, and orders contained

 in the Prior Interim Orders are hereby ratified and affirmed as if set forth herein in full, and shall

 remain in full force and effect, except as expressly modified by this Fourteenth Interim Order.




                                                   6
 176647.1
19-10971-smb            Doc 521   Filed 11/21/19 Entered 11/21/19 11:44:34           Main Document
                                               Pg 7 of 12


            2.     The Debtors are hereby authorized to use Cash Collateral upon the same terms and

 conditions provided for in the Prior Interim Orders, with such terms and conditions being

 incorporated herein as if set forth in full, except that for purposes of this Fourteenth Interim Order:

                   a.      The fourteenth interim budget attached hereto as Exhibit A (the “Fourteenth

            Interim Budget” shall be substituted for and be the “Budget,” as defined in and attached to

            the Seventh Interim Order.

                   b.      The date for the expiration of Cerberus’ consent to the Debtors’ use of Cash

            Collateral identified in the first sentence of paragraph 2(b) of the Tenth Interim Order as

            November 22, 2019 at 5:00 P.M. (Prevailing Eastern Time) is hereby replaced with

            December 6, 2019 at 5:00 P.M. (Prevailing Eastern Time). The dates referenced in the

            final sentence of that paragraph are hereby replaced with November 28, 2019 and

            December 6, 2019, respectively.

                   c.      Cerberus shall continue to receive the payments described in Paragraph 2.c

            of the Tenth Interim Order, as modified by Paragraph 2.c of the Eleventh Interim Order, as

            well as any additional payments reflected in the Fourteenth Interim Budget. In addition to

            and without limiting the foregoing, the Debtors shall deliver to Cerberus cash in an amount

            equal to 75% (or such lesser percentage as Cerberus may agree to in writing) of the gross

            proceeds of any sale by the Sellers of Accounts Receivable (both as defined in that certain

            Asset Purchase Agreement dated as of May 31, 2019 by and between Amazon.com, Inc.,

            as Purchaser, and the Sellers listed party thereto, the “Adserver APA”) listed as Excluded

            Assets under the Adserver APA. The Debtors shall file with the Court for hearing on

            December 5, 2019, a motion, in form and substance acceptable to Cerberus, seeking




                                                     7
 176647.1
19-10971-smb             Doc 521   Filed 11/21/19 Entered 11/21/19 11:44:34             Main Document
                                                Pg 8 of 12


            approval of the sale of Debtor Seller’s Accounts Receivable (both as defined in the

            Adserver APA) to Amazon.com, Inc.

                    d.      Any reference to the term “Interim Order” in the First Interim Order, to the

            term “Second Interim Order” in the Second Interim Order, to the term “Third Interim

            Order” in the Third Interim Order, to the term “Fourth Interim Order” in the Fourth Interim

            Order, to the term “Fifth Interim Order” in the Fifth Interim Order, to the “Sixth Interim

            Order” in the Sixth Interim Order, to the “Seventh Interim Order” in the Seventh Interim

            Order, to the “Eighth Interim Order” in the Eighth Interim Order, to the “Ninth Interim

            Order” in the Ninth Interim Order, to the “Tenth Interim Order” in the Tenth Interim Order,

            to the “Eleventh Interim Order” in the Eleventh Interim Order, to the “Twelfth Interim

            Order” in the Twelfth Interim Order, or to the “Thirteenth Interim Order” in the Thirteenth

            Interim Order shall be replaced with the term “Fourteenth Interim Order,” which term shall

            refer to this order.

            3.      Nothing in this Fourteenth Interim Order shall constitute a waiver by or a restriction

 of the Debtors’ right to seek, or any other party in interest’s right to object to, the further use of

 Cash Collateral.

            4.      This Fourteenth Interim Order is without prejudice to: (a) any request by any

 Secured Party for additional adequate protection or restrictions on use of Cash Collateral or any

 other or additional relief from the Bankruptcy Court; (b) any other right or remedy that may be

 available to the Secured Parties; or (c) except as expressly set forth in any Interim Order, any other




                                                      8
 176647.1
19-10971-smb       Doc 521     Filed 11/21/19 Entered 11/21/19 11:44:34             Main Document
                                            Pg 9 of 12


 right or remedy that may be available to the Committee, including the Committee’s right to object

 to the terms of any proposed final order governing the use of Cash Collateral.

            5.   The provisions of this Fourteenth Interim Order, and any actions taken pursuant

 hereto, shall survive entry of any order which may be entered (a) confirming any Chapter 11 plan

 in any of these Chapter 11 Cases, (b) converting any of these Chapter 11 Cases to a case under

 Chapter 7 of the Bankruptcy Code, or (c) dismissing any of these Chapter 11 Cases. The terms

 and provisions of this Fourteenth Interim Order, as well as the Adequate Protection Liens and the

 Superpriority Claims granted pursuant to the Prior Interim Orders and this Fourteenth Interim

 Order shall continue in full force and effect notwithstanding the entry of any order described in

 the preceding sentence, and the Adequate Protection Liens and the Superpriority Claims will,

 notwithstanding entry of such an order, maintain their validity and priority as provided in the Prior

 Interim Orders and this Fourteenth Interim Order.

            6.   Except in connection with a further interim order or the Final Order, in the event

 that any or all of the provisions of this Fourteenth Interim Order are hereafter modified, amended,

 or vacated by a subsequent order of the Bankruptcy Court or any other court, no such modification,

 amendment, or vacatur shall affect the validity, enforceability, or priority of any Adequate

 Protection Liens incurred or any Superpriority Claims granted to the Secured Parties under this

 Fourteenth Interim Order.

            7.   To the extent not already provided for in this Fourteenth Interim Order, the Debtors

 and their officers, employees, professionals, and agents are hereby authorized and empowered to

 take such acts as are necessary or appropriate to effectuate the relief granted pursuant to this

 Fourteenth Interim Order.




                                                  9
 176647.1
19-10971-smb        Doc 521     Filed 11/21/19 Entered 11/21/19 11:44:34          Main Document
                                             Pg 10 of 12


            8.    This Fourteenth Interim Order will take effect immediately upon the Bankruptcy

 Court’s signature hereof; there shall be no stay of execution or effectiveness of this Fourteenth

 Interim Order.

            9.    A final hearing (the “Final Hearing”) on the Debtors’ use of Cash Collateral will

 be held on December 5, 2019 at 10:00 a.m. (prevailing Eastern Time). On or before [__________],

 2019, the Debtors shall serve a copy of this Fourteenth Interim Order on (a) counsel for Cerberus,

 (b) counsel for the Committee, (c) the Office of the United States Trustee, and (d) all parties who

 have filed a notice of appearance and request for service in these Chapter 11 Cases. Service of

 this Fourteenth Interim Order will constitute notice of the Final Hearing.

            10.   The Bankruptcy Court has and will retain jurisdiction and power to enforce this

 Fourteenth Interim Order according to its terms.


  New York, New York                             /s/ STUART M. BERNSTEIN
  Dated: November 21st, 2019                     THE HONORABLE STUART M. BERNSTEIN
                                                 UNITED STATES BANKRUPTCY JUDGE




                                                 10
 176647.1
19-10971-smb   Doc 521   Filed 11/21/19 Entered 11/21/19 11:44:34   Main Document
                                      Pg 11 of 12



                                     Exhibit A

                           The Fourteenth Interim Budget




 176647.1
                  19-10971-smb        Doc 521      Filed 11/21/19 Entered 11/21/19 11:44:34               Main Document
                                                                Pg 12 of 12

Sizmek, Inc.
US Budget through the WE 12/6/19
(Amounts in USD 000s)

                                  Budget Week –>             34                 35                 Total Budget
                                  Week Ending –>          11/29/19            12/6/19         2 Weeks Ending 12/6/19
          Beginning Cash                              $        5,004      $       5,013       $                  5,004
          Total Operating Receipts                    $            18     $             15    $                     33

          Cash Disbursements
           Payroll-related [1]                        $           -       $         -         $                    -
           Operating Vendors [1]                                      (8)           (23)                           (31)
           Bankruptcy Costs & Professional Fees                       -               -                              -
          Total Operating Disbursements               $               (8) $         (23)      $                    (31)

           Amazon TSA Reimbursement [1]               $           -       $         -         $                    -

          Net Change in Cash                          $               9   $             (8)   $                        1
          Estimated Ending Cash                       $        5,013      $       5,005       $                  5,005


          Notes:
          1. Payroll and vendor invoices will be paid by Sizmek, after there is a scheduled request from Amazon plus payment
          inclusive of the 10% fee on vendor invoices for this service. Neither expenses nor the offsetting reimbursement from
          Amazon are included in this budget.
